IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 95-10821
                           Summary Calendar



     UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

            versus


     ERIC JOSEPH STAAB,

                                          Defendant-Appellant.




         Appeal from the United States District Court for the
                      Northern District of Texas
                            (4:95-CR-48-A)


                        November 28, 1995
Before GARWOOD, JONES and DeMOSS, Circuit Judges.

PER CURIAM:*

     Eric Joseph Staab appeals his sentence on conviction of wire

fraud.     He contends solely that the district court erred by

adjusting his offense level upward for his role as a manager or

supervisor. We have reviewed the record and hold that the district

court’s finding that Staab was a manager or supervisor is not

clearly erroneous.    See United States v. Palomo, 998 F.2d 253, 257

(5th Cir.), cert. denied, 114 S. Ct. 358 (1993).




*
     Local Rule 47.5 provides: “The publication of opinions that
have no precedential value and merely decide particular cases on
the basis of well-settled principles of law imposes needless
expense on the public and burdens on the legal profession.”
Pursuant to that Rule, the Court has determined that this opinion
should not be published.
    AFFIRMED




2